Chiee Justice Quiñones,
after making the foregoing statement of facts, delivered the opinion of the court.
Cautionary notice of the mortgage in question having been *464entered in favor of Gabino and Benito Dordal and Felix León, by virtue of the reconveyance and transfer made to them by Tulio C. Otero y Cuyar, according to the registrar’s statement in his memorandum decision, the mortgage cannot be cancelled, except by a final decree or by the express consent of the persons in whose favor the cautionary notice appears to have been made, or of their legal representatives, according to article 82 of the Mortgage Law in force in this Island.
The adverse decision of the registrar of property of this city is affirmed, and the document presented is ordered to be returned to him, together with a copy of this decision, that proper effect may be given thereto.
Justices Hernandez, Figueras, MacLeary and Wolf concurred.